PRENDERGAST, P. J.
On appellant’s application the district judge of Washington county granted a writ of habeas corpus, whereby he was seeking bail in a case wherein he was indicted for murder. The district judge on a full hearing denied bail; hence this appeal. We have carefully read and considered all the evidence shown by the statement of facts in this case. We have reached the conclusion that there is no error in the order of the district judge denying bail. We follow the uniform practice of this court in not stating or discussing the evidence, as it would be improper to do so in view of a trial that must be had. The judgment of the court -below in denying bail is affirmed.